Title: C. W. F. Dumas to the Commissioners, 7 – 15 May 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       Messieurs
       La Haie 7e. May 1778
      
      Après avoir dépêché ma derniere Lettre du 5e, qui finissoit parvous accuser la réception de l’honorée vôtre du 30 Avril, je merendis chez le g—— F——, pour la lui communiquer. Il se faisoit ha­biller pour Sortir. Il me donna néanmoins, sur le champs un moment, dans le quel il me dit, de ne pas dire encore à notre ami d’Amsterdam, que la Lettre pour le G—— P—— étoit arrivée, mais de dire que je l’attendois, et qu’elle arriveroit bientôt; qu’au reste il m’apprendroit le lendemain la raison qui rendoit cette Suspension nécessaire.
      Je fus attendre ensuite que notre ami d’Amsterdam fûut arrivé; et dès que je le sus, je me transportai à son Logement. Il m’apprit que, selon que je Ten avois requis en lui remettant copie de votre Lettre du 10 et de cette papier le G.P., il les avoit religieusement cachées à toute autre personne qu’à la principale de sa ville, qui venoit d’arriver avec lui, qui les approuvoit parfaitement, ainsi que 1’usage que je me proposois de faire de ces pieces, et qui S’impatientoit, comme lui, que l’original de l’une arrivât, et que je commençasse la besogne, prêt à concourir de tout son pouvoir au succès. Je lui parlai alors conséquemment aux ordres du g—— F——, non pourtant Sans Souffrir entre cuir et chair, de ne pouvoir tout de suite profiter de 1’occasion, si bien préparée. Le lendemain je fus chez le g—— F——, et lui rendant compte de ma conversation de la veille, quand j’en fus aux bonnes dispositions du Principal de la grande ville, par un mouvement ou de surprise, ou de regret à cause de la Remore qui venoit de s’attacher au navire, il frappa dans sa main. Il m’apprit qu’il avoit reçu une Lettre de Mr. le Cte. de Vergennes, à qui il avoit rendu compte de mon projet et de vos Lettres du 10 lorsque je partis pour Amsterdam: que ce Ministre trouvoit la démarche, si directe de votre part, un peu prématurée, parce qu’on pourroit croire que la France fomentoit cette négociation, dans la vue d’engager cet Etat à prendre parti dans cette affaire: qu’il étoit fâché de ce contretemps; mais que le Ministre ayant écrit sa Lettre avant d’avoir su le grand succès de mon voyage é Amsterdam et les bonnes dispositions de notre ami là, &c. il espéroit de recevoir d’autres Lettres où Ton entreroit mieux dans le projet: qu’en attendant, il falloit retenir dans mon porte-feuille la Lettre pour le G—— P—— et faire usage seulement de la Lettre ostensible que vous m’aviez écrite, Messieurs, le 10 Avril, et prier notre Ami de la faire voir a Mr. le G—— P——. Je lui dis que le. je n’étois pas sûr que notre Ami voulût se prêter à cela; et 2e. qu’après les assurances que je lui avois données que je recevrois certainement la Lettre à présenter au G—— P——, et après la démarche qu’il avoit faite lui-même en conséquence auprès de l’autre principal per­ sonnage, je perdrois tout mon crédit auprès de ces Messieurs pour l’avenir, si je ne tenois parole. Il me dit, quant au premier point, d’essayer toujours; et quant au second, que Si l’on persistoit de la part de Sa Maison à desirer que la démarche fût Suspendue ou différeé, il se chargeoit, en ce cas, de faire connoître à ces Messieurs, par une voie détournée, mais sûre, que cette Suspension, ou ce délai, venoit de lui, et non de moi. Je fus donc trouver notre ami. Il ne voulut pas d’abord se charger de montrer au G—— P—— la susdite Lettre ostensible du 10, parce qu’il goûtoit davantage notre premier Plan, et qu’il craignoit que cette démarche ici ne mît le Parti adverse en état de parer le coup en le prévoyant. Je le fis pourtant entrer enfin dans la mesure. Il remit hier matin au G—— P—— la dite Lettre ostensible du 10, qui S’adresse à moi, to enquire privately into the dispositions &c. Il aura ce soir une Conférence là-dessus avec lui; et demain j’en saurai le résultat.
      Je suis aussi bref que je puis dans tout ce détail. Mais je vous le dois, Messieurs, pour vous faire juger, que si je n’exécute pas, de point en point, tout ce que j’avois promis, la cause ne viendra ni de moi, ni d’Amsterdam, ni de Vous, mais du côté d’ou je devois m’y attendre le moins; et qu’on m’a subitement prescrit une Marche très différente de celle qui étoit projetée. Je persiste à trouver, que le premier plan eût été peutêtre préférable: et je me conforme au nouveau par obéissance. Il en viendra toujours quelque bien, j’espere: mais il nous engagera, je crains, dans des longueurs, que l’autre, ce me semble, auroit prévenues.
      
      
       Vendredi matin 8e. May
      
      J’ai été chez notre Ami. Après m’avoir rendu votre Lettre ostensible du 10, que le G—— P—— a eu en mains pendant les jours d’avant hier et d’hier, il m’a fait le récit suivant: Ils étoient convenus d’avoir une conférence la-dessus. Dans la journée d’hier le G—— P—— lui dit, que le Principal d’Amsterdam lui ayant fait demander l’heure où il pourroit recevoir sa visite, il lui avoit fait dire que ce seroit à 7 heures du soir; et que si notre Ami le trouvoit bon, ils pourroient avoir la conference entre eux trois. Notre ami eût préfére le tête à téte, non par défiance pour le Principal (qui est parfaitement d’accord avec lui) mais parce qu’il auroit pu faire expliquer le G—— P——, seul à seul, beaucoup plus qu’il n’a fait en presence d’un tiers: par la meme raison, e’est-à-dire, pour esquiver d’étre trop pressé de s’expliquer, le G—— P—— etoit bien aise que ce tiers y fût. Il témoigna de voir avec beaucoup de Satisfaction, par cette Lettre, les bonnes dispositions de l’Union Américaine envers cette République, et desirer également un futur Entrecours favorable aux deux nations; mais le temps, ajouta-t-il, de pouvoir traiter ensemble n’est pas mûr encore. Vous voyez répliqua notre ami, que les Américains ne se pressent pas non plus de nous envoyer quelqu’un pour nous faire des propositions: Mais est-ce à nous de faire des choses qui les rebutent? Le G—— P—— convint de bonne grace, que non. Il leur apprit ensuite (et cette ouverture fit double plaisir à notre ami, en ce qu’elle lui prouvoit la sincérité du G—— P——, et le bon droit de la France dans la présente crise) que Mr. l’Ambassadeur de France lui avoit confié, que la grande raison qui a engagé la France à conclure le Traité avec l’Ameriqué, c’est qu’il n’y avoit plus de milieu entre prévenir et être prévenu; parce que la Grande-Bretagne avoit fait proposer aux Américains, de leur accorder tout ce qu’ils vouloient, pourvu qu’ils S’unissent avec elle afin de tomber ensemble sur la France; et qu’en cas de rupture ouverte, la France sera en état de prouver la vérité de cela à toute l’Europe. Notre ami a fini par me dire, qu’il seroit bon que la Lettre pour le G—— P—— arrivât incessamment. Je lui ai dit que je l’espérois; mais que, si la chose tardoit, ou n’avoit pas lieu, il ne devoit, en ce cas, n’en attribuer la cause ni à Mrs. les Plénipotentiaires Americains, ni à moi; parce qu’il étoit naturel de penser, que vous ne feriez pas cette démarche à l’insu de la Cour de France, et que, si celle-ci jugeoit à-propos de la différer, il faudroit entrer dans ses vues. En nous quittant, il me fit espérer qu’il trouveroit moyen d’avoir un Entretien particulier avec le G—— P——, et de le faire expliquer plus précisément.
      Je Suis allé rendre compte de tout cela au g—— F——, qui en a été content, et notamment de ce que j’avois allégué pour justifier le délai quant à la Lettre. Nous sommes convenus ensuite que, pour ne pas témoigner trop d’empressement, je n’irai voir notre ami que Lundi matin, et qu’alors, selon ce qu’il me dira, ie. j’insisterai pour qu’il me dicte quelque chose de positif, que je puisse vous marquer, Messieurs, en conséquence de votre ordre, to inform myself privately, &c. 2e. je lui insinuerai, que, pour aider la République à se tirer de l’espece de sujettion où elle se trouve depuis trop longtemps vis-à-vis de l’Angleterre, il seroit bon de s’adresser à la France, qui pourroit, par sa médiation secrete, ménager imperceptiblement une liaison entre les deux Républi­ques. Je lui ai fait voir, au G—— F——, que si j’avois la libérté de présenter la Lettre, ce seroit le vrai moyen d’amener tout naturellement cette médiation. Vous en revenez toujours, m’a-t-il dit, à cette Lettre: vous savez bien qu’il ne nous est pas permis encore de nous en servir. En nous quittant, nous sommes convenus, de plus, que je ne vous écrirois pas aujourdhui.
      Je finirai mon rapport de ce jour, par vous raconter, Messieurs, la conversation qu’eut le Pee. St—— avant hier matin avec Mrs. d’Amsterdam. Il leur dit que la Province de Gueldres alloit remettre sur le tapis l’augmentation des troupes; qu’elle l’avoit prié d’appuyer la proposition; et que, si l’on persistoit toujours à la rejeter, la république seroit bien heureuse s’il ne lui en arrivoit pas du mal. On répondit, que jamais il n’avoit été moins nécessaire qu’à présent, de charger de cette dépense l’Etat, déjà accablé de dettes; puis que la guerre paroissoit plutôt s’éloigner de ces frontieres, avec les troupes des Puissances voisines, et qu’il n’y avoit point actuellement de Puissance, qui voulût, ou qui pût l’attaquer avec succès. Il répliqua que cela pouvoit changer. On remarqua là-dessus, que tout le monde pourroit en dire autant, au milieu de la plus profonde paix; et qu’il en résulteroit alors, que tout le monde, dans touts les temps, devroit être armé jusqu’aux dents. Il leur fit entendre aussi, que, dans son opinion, les Américains alloient supplanter les Hollandois dans le Commerce, comme ceux-ci avoient supplanté les Venitiens. On ne répondit rien à cela.
      
      
       Lundi 11e. May
      
      Je viens de chez Notre Ami. Il m’a dit qu’il n’avoit pas encore eu occasion de se trouver seul avec le G—— P——. Sur ce que je lui ai proposé de me dieter une réponse que je pusse vous faire parvenir, Messieurs, il m’a répété ce que j’ai déjà eu l’honneur de vous marquer, Savoir, que le G—— P—— étoit convenu, que quoiqu’il ne fût pas temps encore d’en venir à un éclat, il étoit néanmoins de l’intérêt de la République, de ne point rebuter les témoignages d’amitié qui pouvoient lui parvenir du cote de l’Amérique. Il m’a dit encore, qu’excepté le Prince qui étoit Anglois par le sang, et par certaines vues de famille, la plus grande partie de cet Etat, tant des Nobles que des Villes, pensoit différemment, desiroit de se soustraire à l’influence tyrannique de la Gr. Bret, et par conséquent ne demandoit pas mieux que de bien vivre avec l’Amérique. Quant à l’Ouverture que je lui ai faite, de commencer par traiter secretement moyennant l’inter­vention et médiation de la France, la chose, comme je l’avois prévu, n’est pas faisable, du moins pas avant que j’ai pu présenter la Lettre au G—— P——. Il est impossible de négocier ici, comme négocieroient ensemble des Etats monarchiques. Les Villes ont le droit de refuser, et de s’opposer aux mesures qu’elles croient pernicieuses à l’Etat; mais elles gendarmeroient le Parti adverse, et lui donneroient des armes contre elles, si elles vouloient jouer un rôle trop actif dans les affaires. La Lettre, Si elle étoit délivrée au G—— P——, le mettroit dans la nécéssité de la communiquer aux Etats, et d’y répondre. Alors les villes, surtout Amsterdam, auroient un grand poids, soit dans la délibération, pour la maniere de répondre, Soit, en cas qu’on voulût leur cacher la Lettre, pour obliger de la produire.
      
      
       12e. May
      
      Hier un grand déjeuner à la Cour, et un Bal à l’hôtel de france, m’empêcherent de voir personne autre. Ce matin j’ai rapporté le résultat de ma visite d’hier au g—— F——. Je lui ai communiqué aussi les nouvelles d’Allemagne du 9e., et celles de Rotterdam (que je vous envoye aujourdhui), et dont il a tout de suite fait usage dans un Postcrit à sa maison, en me remerciant beaucoup. Là-dessus on lui a apporté les Lettres de Sa Maison. Après y avoir jeté les yeux, il m’a dit, qu’il me feroit chercher aujourdhui ou demain, parce qu’actuellement on l’attendoit quelque part. J’ai tout lieu de croire qu’il y a des instructions quant a moi et a la Lettre et a la Lettre pour le G—— P——.
      
      
       13e. May
      
      Mon pressentiment s’est vérifié. Le vent d’Ouest, dont je vous parlai, Messieurs, dans ma Lettre d’hier, a apporté un plein consentement pour faire usage de la Lettre; et voici la Marche que j’ai observée. J’ai été communiquer, dans les formes, à S. E. Mr. l’Ambassadeur de France, la démarche que j’allois faire par votre ordre. Il m’a répondu, et, a ma priere, dicté, “De n’avoir aucune connoissance de la démarche; qu’il avoit lieu néanmoins de croire, que le Roi verroit avec satisfaction le Rapprochement de la République et des Etats-Unis de l’Amérique; mais qu’il Savoit très positivement, que Sa Majesté desiroit essentiellement la tranquillité de la Républiqué” J’ai été de là chez noire Ami. Il a été fort aise d’apprendre que la Lettre étoit arrivée, et m’a exhorté à la présenter demain matin. Ce que je ne manquerai pas de faire. Je lui ai appris aussi que je venois de donner connois­sance de l’affaire à Mr. l’Ambassadeur de France, et la réponse que Son Excellence m’avoit faite; car c’étoit pour lui que cette réponse étoit destinée.
      
      
       14e. May
      
      Ce matin, entre 8 et 9 heures, j’ai été chez Mr. le Gd. Pensionnaire et en lui présentant la Lettre, j’ai ajouté de bouche ce qui suit: “J’ai l’honneur, Monsieur, d’être porteur de cette Lettre pour Votre Excellence de la part de Mrs. les Plénipotentiaires des Etats-Unis de l’Amérique: je m’en suis chargé avec d’autant plus de satisfaction, que ces Messieurs ayant bien voulu m’en faire connoître le contenu, j’ai vu qu’il ne pouvoit être que très agréable a cette République, et par conséquent à Votre Excellence. Je crois en même temps devoir prévenir Votre Excellence, qu’il m’a paru, par les discours de celui qui m’a apporté la Dépêche, que Mrs. les Plénipotentiaires ont donné connoissance de cette demarche à la Régence d’Amsterdam.” Il a pris la Lettre, en me disant qu’il la liroit. En me retirant, il m’a dit “Vous demeurez ici, Monsieur, n’est-ce pas?” J’ai répondu qu’oui. Delà j’ai été rendre compte successivement a notre ami, qui a été fort content, et à Mr. l’Ambassadeur de France. Tous deux croient que la Cour sera extrêmement embarrassée, surtout de la circonstance, que la Ville d’Amsterdam soit instruite de la chose, et qu’il n’y ait pas moyen de la cacher.
      
      
       15e. May
      
      Je ne retrouvai notre Ami chez lui, qu’hier au soir après 10 heures; et j’appris de lui ce qui suit. A l’Assemblée, ayant conversé quelque temps en particulier avec Mr. le Grand Pensionnaire, et voyant qu’il ne lui disoit rien de l’affaire, il prit le parti de lui en parler, et il S’ensuivit le dialogue suivant
      Notre Ami: Vous avez, reçu ce matin certaine Lettre ....
      Le G. P.: Oui; je Sai que vous le savez; et vous en aurez copie.
      Notre Ami: J’en ai déjà une.
      Le G. P.: Eh bien, vous en aurez deux. Là-dessus il lui témoigna, dans les termes les plus énergiques, l’extrême satisfaction que lui avoit causé cette Lettre, dont il fit le plus grand éloge, la trouvant sage, aimable, parfaite. On pouvoit voir qu’il en étoit véritablement flatté, et notamment charmé de l’aisance, qu’elle lui laissoit, d’agir, en conséquence, de la maniere qu’il jugeroit la plus convenable. Or voici le parti qu’il a pris à cet égard. IL ne commencera pas par la produire d’abord d’office á l’As­semblée des Etats de la Province en corps, pour être mise en délibération, ni au Committé secret des Etats-Généraux, cela pour ôter les moyens a l’Ambassadeur d’Angleterre de fonder, sur des procédés authentiques, des Mémoires, des Plaintes, des Clameurs, qui causeroient trop d’agitations dans la République, et feroient des éclats importuns: mais il distribuera sous main (comme on dit ici) des copies de la Lettre à chaque Membre des Etats de la Province, c’est-à-dire, non seulement aux villes, mais aussi aux Nobles, afin de leur laisser ainsi le temps et la liberté de réfléchir sur le contenu. Cette idée, Messieurs, est très heureuse, et la mesure très adroite, parce qu’elle empêchera. Sir J. Y. d’étourdir LL. hh. pp., sans empêcher les Hollandois de penser à ce qu’il est de leur intérêt de faire. Sur ma question, si le G. P. avoit communiqué la Lettre au Pee. St——, et au Due de Brunsw—, notre ami m’a répondu, qu’il ne convenoit, ni a lui de demander, ni au G—— P—— de dire s’il l’avoit fait: mais qu’il n’en falloit pas douter. Nous pouvons done en conclure, que ces deux grands personnages ont consenti au parti que prend le G—— P——. Celui ci a fini l’entretien avec notre ami, par lui faire une petite apologie de la brieveté et de la réserve qu’il avoit observée avec moi, disant qu’il n’avoit pu entrer dans aucune explication avec moi, parce qu’il ignoroit quel seroit le contenu de la Lettre. Quant a moi, j’avois été fort aise qu’il ne me fît point de questions, qui eussent pu m’embarrasser un peu. J’avois effectivement remarqué dans sa contenance, quand il récut la Lettre de ma main, un mêlange d’embarras et de curiosité, que je trouvois très naturel.
      J’ai rendu compte de tout ceci a S. E. M. l’Ambassadeur de France; et je crois qu’il en écrira à sa Cour.
      Le Hollandois, Messieurs, est comme sa tourbe. Nous avons jeté des Etincelles dessus: il faut la laisser s’allumer à son aise. A la fin de la semaine prochaine ces Messieurs se sépareront: chacun ira dans sa ville montrer sa Copie à ses Constituants. Us se rassembleront ici en Juillet prochain. J’observerai les évenemens qui arriveront dans l’intervalle, et vous en informerai fidelement: j’espere même d’en faire naître: mais il faudra, s’il vous plait, m’aider, en m’écrivant les nouvelles que vous recevrez d’Amérique toutes fraiches, et avant que d’autres puissent les savoir. J’en ferai des Extraits, qui me serviront a m’insinuer auprès du G—— P——, a gagner sa confiance, a former des liaisons avec lui, &c. Je suis avec un sincere respect, Messieurs, Votre très humble & très obéissant serviteur
      
       D
      
     